                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       NO.: 5:19-CR-95-D



   UNITED STATES OF AMERICA
                                                           MOTION TO CONTINUE
          v.                                             ARRAIGNMENT AND EXTEND
                                                        PRETRIAL MOTIONS DEADLINE
   DAVID SIERRA OROZCO




       The Defendant, David Sierra Orozco, by and through counsel, very respectfully moves

the Court to continue his arraignment, currently set for September 24, 2019. [DE 34.] Mr.

Orozco filed a motion to suppress and incorporated memorandum of law on August 23, 2019.

[DE 31.] The government’s response is not yet due. [DE 33.] In light of his pending motion to

suppress, Mr. Orozco respectfully requests a 60-day continuance of his arraignment until his

motion to suppress is resolved. Assistant United States Attorney, Jake Pugh, does not oppose this

Motion.

       This Motion is made in good faith and not for purposes of delay. Neither the government

nor Mr. Orozco would be prejudiced by these requests. The ends of justice served by this Motion

outweigh the interests of the public and Mr. Orozco in a speedy trial. The period of delay

resulting from granting this continuance should therefore be excluded from the calculation of

speedy trial time pursuant to 18 U.S.C. Section 3161(h)(8)(A).

       WHEREFORE, Mr. Orozco respectfully asks for an order continuing his arraignment for

60 days, or any other relief the Court deems just and appropriate.


                                                1
Respectfully submitted this 18th day of September, 2019.

                                    G. ALAN DUBOIS
                                    Federal Public Defender

                                    /s/ Katherine E. Shea
                                    KATHERINE E. SHEA
                                    Assistant Federal Public Defender
                                    Attorney for Defendant
                                    Office of the Federal Public Defender
                                    150 Fayetteville Street, Suite 450
                                    Raleigh, North Carolina 27601
                                    Telephone: 919-856-4236
                                    Fax: 919-856-4477
                                    E-mail: kat.shea@fd.org
                                    Member of NY State Bar
                                    LR 57.1 Counsel Appointed




                                       2
                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served upon:

JAKE PUGH
U. S. Attorney’s Office
Suite 800, 310 New Bern Ave.
Raleigh, NC 27601
919-856-4531
by electronically filing the foregoing with the Clerk of Court on September 18, 2019, using the


CM/ECF system which will send notification of such filing to the above.


       This the 18th day of September, 2019.
                                                    /s/ Katherine E. Shea
                                                    KATHERINE E. SHEA
                                                    Assistant Federal Public Defender
                                                    Attorney for Defendant
                                                    Office of the Federal Public Defender
                                                    150 Fayetteville Street, Suite 450
                                                    Raleigh, North Carolina 27601
                                                    Telephone: 919-856-4236
                                                    Fax: 919-856-4477
                                                    E-mail: kat.shea@fd.org
                                                    Member of NY State Bar
                                                    LR 57.1 Counsel Appointed




                                                3
